                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA

          v.                                    CRIMINAL ACTION NO.
                                                17-10288-WGY

AEGERION PHARMACEUTICALS, INC.


                     REPORT AND RECOMMENDATION RE:
                            ORDER OF PAYMENT

                             July 9, 2019


BOWLER, U.S.M.J.

     Pursuant to the terms of Appendix B, Paragraph 2, of the

Plea Agreement (Docket Entry # 29) and the sentence imposed by

the court on January 30, 2018, which established a Restitution

Fund, for the benefit of nongovernmental victims, this court now

RECOMMENDS the payment of $338.70 to be made to [CLAIMANT’S

NAME]1 in response to a CLAIM FOR RESTITUTION submitted on

December 15, 2018.    Upon careful review of the claim, this court

finds the amount of the claim to be fair and reasonable and

supported by adequate documentation.

                                 __/s/ Marianne B. Bowler
                                 MARIANNE B. BOWLER
                                 United States Magistrate Judge
                                 Special Master


1  The name of claimant appears in a sealed version of this
REPORT AND RECOMMENDATION and subsequent ORDER and shall only be
disclosed upon motion to the court for good cause shown.
